MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                    FILED
      regarded as precedent or cited before any                           Dec 10 2020, 9:08 am
      court except for the purpose of establishing
                                                                               CLERK
      the defense of res judicata, collateral                              Indiana Supreme Court
                                                                              Court of Appeals
      estoppel, or the law of the case.                                         and Tax Court




      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Michael W. Gillam                                        Curtis T. Hill, Jr.
      Michigan City, Indiana                                   Attorney General of Indiana

                                                               Caryn N. Szyper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Michael W. Gillam,                                       December 10, 2020
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               19A-PC-3001
              v.                                               Appeal from the St. Joseph
                                                               Superior Court
      State of Indiana,                                        The Honorable Jane Woodward
      Appellee-Plaintiff                                       Miller, Judge
                                                               Trial Court Cause No.
                                                               71D01-1810-PC-34



      May, Judge.

[1]   Michael W. Gillam appeals following the trial court’s denial of his petition for

      post-conviction relief. We affirm.


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020            Page 1 of 8
                                   Facts and Procedural History
[2]   In 2011, the Indiana Department of Child Services received a report that alleged

      Gillam had been involved in a relationship with a minor female, R.G., since

      2003. Detective Jason Briggs of the St. Joseph County Special Victims Unit

      interviewed R.G. R.G. reported that she had been in a sexual relationship with

      Gillam from when she was ten years old until 2010, when she was sixteen years

      old. Detective Briggs also interviewed Gillam, who admitted engaging in

      sexual conduct with R.G. between 100 and 200 times. Gillam also admitted

      taking pictures and filming R.G. while she was nude.

[3]   Gillam was arrested, and the State charged him with four counts of Class A

      felony child molesting, 1 four counts of Class B felony sexual misconduct with a

      minor, 2 one count of Class C felony child exploitation, 3 and four counts of

      Class C felony incest. 4 Gilliam entered into a plea agreement with the State in

      which he agreed to plead guilty to two counts of Class A felony child molesting,

      two counts of Class B felony sexual misconduct with a minor, and one count of

      Class C felony child exploitation. In turn, the State agreed to dismiss the

      remaining eight charges. The plea agreement left sentencing open, with the

      exception that the sentence for Class C felony child exploitation would run




      1
          Ind. Code § 35-42-4-3.
      2
          Ind. Code § 35-42-4-9.
      3
          Ind. Code § 35-42-4-4.
      4
          Ind. Code § 35-46-1-3.


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020   Page 2 of 8
      concurrent with one of his sentences for Class B felony sexual misconduct with

      a minor. At Gillam’s change of plea hearing on November 15, 2011, Gillam

      acknowledged that he read and understood the terms of his plea agreement.

      The court also informed Gillam of the potential maximum and minimum

      sentences he faced if the court accepted the plea agreement. Gillam

      acknowledged that he understood the potential penalties and proceeded to

      plead guilty. Gillam also indicated that he was satisfied with his counsel’s

      advice.

[4]   The trial court held a sentencing hearing on December 15, 2011. The trial court

      sentenced Gillam to thirty years for each Class A felony child molesting

      conviction, ten years for each Class B felony sexual misconduct with a minor

      conviction, and four years for the Class C felony child exploitation conviction.

      The trial court ordered the sentences for the two Class A and two Class B

      felonies to all be served consecutively, with the sentence for the Class C felony

      served concurrently, resulting in an aggregate eighty-year sentence.

[5]   Gillam filed a petition for post-conviction relief on October 17, 2018, alleging

      “police violated terms of search warrant [and] prosecutor picked and choosed

      what to ‘discover’ in my juvenile record.” (App. Vol. II at 115) (errors in

      original). However, during a status conference regarding his petition for post-

      conviction relief, Gillam asserted he was pursuing a claim for ineffective

      assistance of counsel. The post-conviction court held an evidentiary hearing on

      Gillam’s petition on July 12, 2019. Gillam’s trial counsel and Detective Briggs

      testified at the evidentiary hearing. On October 10, 2019, the post-conviction

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020   Page 3 of 8
      court issued an order with findings of fact and conclusions of law denying

      Gillam’s petition for post-conviction relief.



                                Discussion and Decision
[6]   Initially, we note Gillam elected to proceed pro se before the post-conviction

      court below and this court on appeal. Litigants who proceed pro se are held to

      the same established rules of procedure that trained counsel is bound to follow.

      Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert.

      dismissed, 558 U.S. 1074 (2009). One risk a litigant takes when proceeding pro

      se is that he will not know how to accomplish all the things an attorney would

      know how to accomplish. Id. When a party elects to represent himself, there is

      no reason for us to indulge in any benevolent presumption on his behalf or to

      waive any rule for the orderly and proper conduct of his appeal. Foley v.

      Mannor, 844 N.E.2d 494, 496 n.1 (Ind. Ct. App. 2006).


[7]   A post-conviction relief petition provides a “quasi-civil remedy” and requires

      the petitioner to prove he is entitled to relief by a preponderance of the

      evidence. Koons v. State, 771 N.E.2d 685, 688 (Ind. Ct. App. 2002), trans.

      denied. “When appealing from the denial of a petition for post-conviction relief,

      the petitioner stands in the position of one appealing from a negative

      judgment.” Bethel v. State, 110 N.E.3d 444, 449 (Ind. Ct. App. 2018), trans.

      denied. Therefore, we will reverse the denial of a petition for post-conviction

      relief only if “the evidence as a whole leads unerringly and unmistakably to a

      conclusion opposite that reached by the post-conviction court.” Id. Where the

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020   Page 4 of 8
      post-conviction court enters findings of fact and conclusions of law in

      accordance with Post-Conviction Rule 1(6), we do not defer to the trial court’s

      legal conclusions, but we do review the post-conviction court’s factual findings

      for clear error. McDowell v. State, 102 N.E.3d 924, 929 (Ind. Ct. App. 2018),

      trans. denied. We do not reweigh the evidence or judge the credibility of the

      witnesses. Id. We consider the probative evidence and all reasonable

      inferences therefrom in the light most favorable to the post-conviction court’s

      ruling. Id.


[8]   Indiana Appellate Rule (8)(a) requires that the argument section of an

      appellant’s brief “contain the contentions of the appellant on the issues

      presented, supported by cogent reasoning. Each contention must be supported

      by citations to the authorities, statutes, and the Appendix or parts of the Record

      on Appeal, relied on, in accordance with Rule 22.” This requirement preserves

      the impartiality of the appellate tribunal. Young v. Butts, 685 N.E.2d 147, 151

      (Ind. Ct. App. 1997). “A court which must search the record and make up its

      own arguments because a party has not adequately presented them runs the risk

      of becoming an advocate rather than an adjudicator.” Id. As the State notes:

      “It is unclear what legal claims Gillam presents on appeal. Gillam references

      legal concepts, case law, statutes, and constitutional rights, but he fails to

      support his references with cogent reasoning or citations to evidence in the

      record[.]” (Appellee’s Br. at 14.) Gillam’s brief casts aspersions on the deputy

      prosecutor, his trial counsel, the judge, and “the well-funded ‘child saving

      industry,’” (Appellant’s Br. at 11), but Gillam does not offer coherent


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020   Page 5 of 8
      explanations or point to evidence in the record to back up his assertions.

      Therefore, we hold Gilliam waived his arguments on appeal by failing to

      present a cogent argument. 5 See Martin v. Hunt, 130 N.E.3d 135, 138 (Ind. Ct.

      App. 2019) (holding appellant waived issues on appeal by failing to present a

      cogent argument).

[9]   Waiver notwithstanding, we review whether Gillam’s trial counsel was

      ineffective. An ineffective assistance of counsel claim requires the petitioner to

      demonstrate “that his counsel’s performance fell below an objective standard of

      reasonableness as determined by prevailing professional norms, and that the

      lack of reasonable representation prejudiced him.” Rondon v. State, 711 N.E.2d

      506, 517 (Ind. 1999). The petitioner must overcome the presumption that his

      trial counsel exercised reasonable judgment and performed adequately. Id.

      There are two categories of claims of error available to a petitioner pursuing an

      ineffective assistance of counsel claim after pleading guilty: “(1) failure to advise

      the defendant on an issue that impairs or overlooks a defense and (2) an

      incorrect advisement of penal consequences.” McCullough v. State, 987 N.E.2d

      1173, 1176 (Ind. Ct. App. 2013). The petitioner must also show that but for his

      counsel’s errors he would not have pled guilty and there was a “reasonable

      probability” that he would have obtained a more favorable result at trial. Segura




      5
        Similarly, any claims related to the officer’s execution of a search warrant or the prosecutor’s conduct
      during discovery in Gillam’s criminal proceeding, which were alleged in Gillam’s petition for post-conviction
      relief but not argued on appeal, are waived. See Reed v. Reid, 980 N.E.2d 277, 299 n.17 (Ind. 2012) (holding
      argument not renewed on appeal was abandoned).

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020                 Page 6 of 8
       v. State, 749 N.E.2d 496, 507 (Ind. 2001), disapproved on other grounds by Bobadilla

       v. State, 117 N.E.3d 1272, 1287 (Ind. 2019).


[10]   Gillam confessed to engaging in sexual conduct with R.G. between 100 and

       200 times, and Gillam does not point to any impaired or overlooked defense

       that conceivably could have been able to overcome such substantial evidence of

       his guilt. Further, Gillam’s trial counsel testified at the post-conviction hearing

       that he advised Gillam during their consultations that Gillam faced a lengthy

       sentence. At the change of plea hearing, the trial court informed Gillam that he

       faced a maximum possible sentence of 140 years, and Gillam acknowledged

       that he understood the maximum sentence he faced before he entered a guilty

       plea. Therefore, Gillam has not demonstrated he received ineffective assistance

       of trial counsel. See Manzano v. State, 12 N.E.3d 321, 327 (Ind. Ct. App. 2014)

       (holding defendant who pled guilty to rape did not receive ineffective assistance

       of trial counsel), trans. denied, cert. denied, 135 S. Ct. 2376 (2015).


[11]   In his appellate brief, Gillam describes his sentence as “egregious” and

       “excessive.” (Appellant’s Br. at 5, 6). To the extent Gillam is attempting to

       challenge the length of his sentence, the post-conviction court found in its order

       on Gillam’s petition for post-conviction relief that he waived the right to appeal

       his sentence pursuant to the terms of his plea agreement. Even though the post-

       conviction order indicates a copy of Gillam’s plea agreement is attached as an

       exhibit to the order, Gillam failed to include the plea agreement in his

       appendix. Therefore, Gillam has waived any challenge to the trial court’s

       finding that he waived his right to appeal his sentence due to his failure to

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020   Page 7 of 8
       present an adequate record. See Wilhoite v. State, 7 N.E.3d 350, 355 (Ind. Ct.

       App. 2014) (holding defendant failed to present a sufficient record to permit

       review of his claim that he was not tried by a jury of his peers). Nonetheless,

       Gillam did not file a direct appeal of his sentence, and therefore, he cannot

       subsequently challenge the propriety of his sentence via a petition for post-

       conviction relief. See Taylor v. State, 780 N.E.2d 430, 435 (Ind. Ct. App. 2002)

       (holding defendant who did not challenge his sentence by filing a direct appeal

       could not challenge his sentence through a petition for post-conviction relief),

       reh’g denied, trans. denied. Gillam has not demonstrated he was entitled to relief

       based on his petition for post-conviction relief.



                                               Conclusion
[12]   Gillam failed to present a cogent argument, and therefore he has waived his

       claims on appeal. Waiver notwithstanding, Gillam has not demonstrated his

       trial counsel was ineffective. He also did not file a direct appeal challenging his

       sentence, and therefore, he may not challenge the length of his sentence in a

       petition for post-conviction relief. For all these reasons, we find no error in the

       trial court’s denial of Gillam’s petition for post-conviction relief. Therefore, we

       affirm.

[13]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-3001 | December 10, 2020   Page 8 of 8